Fourth Court of Appeals
                                San Antonio, Texas
                                     February 11, 2014

                                   No. 04-12-00434-CV

                      SERENGETI RESORT, LLC and Lori Hagee,
                                  Appellants

                                              v.

     ESPERANZA PROPERTIES, LP, Esperanza Properties GP, and Louis Scott Felder,
                                Appellees

               From the 216th Judicial District Court, Kendall County, Texas
                                 Trial Court No. 10-094
                      Honorable N. Keith Williams, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Karen Angelini, Justice
             Sandee Bryan Marion, Justice

     The panel has considered the appellants' motion for rehearing, and the motion is
DENIED.




                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of February, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court